Citation Nr: 0936708	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  09- 03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a lumbar 
spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of appeal entitlement to service connection for a 
lumbar spine disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  A rating action in February 2002 denied service 
connection for degenerative disc disease of the lumbar spine.  
The Veteran was notified of this action, did not file a 
timely appeal, and the decision became final.

2.  Evidence submitted since the February 2002 rating action 
when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar spine disorder. 




CONCLUSION OF LAW

1.  As new and material evidence was received, the claim for 
entitlement to service connection for a lumbar spine disorder 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for a lumbar spine disorder was received 
in May 2007.  He was notified of the provisions of the VCAA 
as it pertains to his claim by the RO in correspondence dated 
in April 2008, August 2008, and September 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
April 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to this matter was 
provided in April 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, no 
further discussion of VCAA compliance is needed concerning 
the issue of whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for a lumbar spine disorder.

Law and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a April 2000 rating action, the RO denied the Veteran 
service connection for degenerative disc disease of the 
lumbar spine.  In that decision, the RO noted that the 
Veteran's service treatment records were unavailable, and 
that current treatment records did not relate the current 
degenerative disc disease of the lumbar spine to service.  
Although notified of that action, the Veteran did not file a 
timely appeal.  

In November 2001, the Veteran submitted a statement which the 
RO interpreted to indicate a request to reopen his claim for 
service connection for degenerative disc disease of the 
lumbar spine.  No new evidence was submitted at that time, 
although it was noted that VA had contacted the National 
Personnel Records Center (NPRC), and was told that the 
Veteran's service treatment records could not be located.  A 
February 2002 rating action denied the claim indicating that 
the evidence of record failed to show that the Veteran sought 
treatment for a back disorder while in service.  The Veteran 
was notified of the denial and did not file a timely appeal.  

In May 2007, the Veteran requested that his claim for service 
connection for a lumbar spine disorder be reopened.  In June 
2009, the Veteran appeared and presented testimony before the 
undersigned Veterans' Law Judge at a travel board hearing.  
At that time, he submitted a April 2009 medical statement 
from R.B., M.D., which was to the effect that the Veteran 
sustained injuries to his back when he "flipped" a jeep 
while in service in 1966, resulting in a chronic back 
condition.  The Board presumes that this evidence is 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  Thus, the new evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  39 C.F.R. 
§ 3.156(a).  Such evidence is so significant that it must now 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Veteran's claim of entitlement to 
service connection for a lumbar spine disorder is reopened. 
38 C.F.R. § 3.156(a).
ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a lumbar spine 
disorder is reopened, and to this extent only, is allowed. 

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim in a letter dated in April 2008.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

In a statement received at the RO in July 1999,the Social 
Security Administration (SSA) informed the Veteran that his 
entitlement to disability benefits was continued.  During his 
June 2009 travel board hearing, the Veteran indicated that he 
was receiving Social Security disability benefits for back 
and hip disorders.  These records have not been associated 
with the claims folder.  As part of its duty to assist, the 
VA must make as many requests as are necessary to obtain 
relevant records from Federal departments or 
agencies.38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Therefore, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the Veteran's SSA disability 
determination as well as all associated 
medical records.
2.  The AMC/RO is to contact the Veteran 
and obtain from him the names and 
addresses of all medical care providers 
who treated the Veteran for a low back 
disorder since his separation from 
service.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


